Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material under § 240.14a-12 AG&E HOLDINGS INC. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☒ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which the transaction applies: Common stock, par value $1.00 per share (2) Aggregate number of securities to which transaction applies: shares of common stock (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The transaction value is based on the following estimated values: (a) 9,546,868 shares of common stock (the maximum amount issuable) valued at $0.27 per share which equals $2,577,654.36, plus (b) $3,000,000 of principal payments on the company note described herein (the maximum amount to be incurred), resulting in a total of $5,577,654.36. In accordance with section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was calculated by multiplying 0.0001007 by the aggregate value calculated in the preceding sentence. (4) Proposed maximum aggregate value of transaction: Table Of Contents (5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check the box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration No.: (3) Filing Party: (4) Date Filed: Table Of Contents PRELIMINARY PROXY STATEMENT — SUBJECT TO COMPLETION DATED JULY 21, 2016 To the Shareholders of AG&E Holdings Inc.: The special meeting of the shareholders of AG&E Holdings Inc. (“AG&E” or the “Company”) (in lieu of the 2016 annual meeting of shareholders)is to be held on [●], 2016 at 10:00 a.m., Central Time, at the offices of Fox Rothschild LLP, 353 N. Clark Street, Suite 3650, Chicago, Illinois 60654. At the meeting, you will be asked: 1. To elect four directors; 2. To approve, on a non-binding, advisory basis, certain compensation arrangements for the Company’s named executive officers for the fiscal year ending December 31, 2015; 3. To consider and vote upon a proposal to approve the Agreement and Plan of Merger, dated as of April 12, 2016, by and among the Company, American Gaming & Electronics, Inc., a Nevada corporation and wholly-owned subsidiary of the Company (“Merger Sub”), Advanced Gaming Associates LLC, a Pennsylvania limited liability company (“AGA”), and Anthony Tomasello, as the sole member and representative of AGA (“Mr. Tomasello”), as such agreement is and may be further amended from time to time, and the transactions contemplated therein, including the merger and the listing of any stock consideration paid or payable to Mr. Tomasello in connection with the merger (the “merger agreement”); 4. To consider and vote on any proposal to adjourn the meeting to a later date or dates if necessary or appropriate to solicit additional proxies if there are insufficient votes to approve the merger agreement at the time of the meeting; and 5. To transact any other business that may properly come before the meeting or any adjournment or postponement of the meeting. After carefully considering the factors more fully described in the accompanying proxy statement, our Board of Directors: 1. Recommends a vote “FOR” the election of each nominee for director as a director for a term expiring in 2017; 2. Recommends a vote “FOR” the proposal to approve, on a non-binding, advisory basis, certain compensation arrangements for the Company’s named executive officers for the fiscal year ending December 31, 2015; 3. Has determined that the merger agreement, and the transactions contemplated therein, are advisable and in the best interests of the Company and the Company’s shareholders and recommends that you vote “FOR” the merger agreement,as such agreement is andmay be amended from time to time, and the transactions contemplated therein, including the merger and the listing of any stock consideration paid or payable to Mr. Tomasello in connection with the merger; and 4. Recommends a vote “FOR” the adjournment of the meeting, if necessary or appropriate to solicit additional proxies if there are insufficient votes to approve the merger agreement at the time of the meeting. Table Of Contents Your vote is very important, regardless of the number of shares of common stock you own. We cannot complete the transactions contemplated by the merger agreement unless the holders of at least two-thirds of the outstanding shares of our common stock entitled to vote at the meeting affirmatively vote to approve such agreement and the transactions contemplated therein. The failure of any shareholder to vote will have the same effect as a vote by that shareholder against the approval of the merger agreement and the transactions contemplated therein. The accompanying proxy statement provides detailed information about the meeting and the merger agreement. A copy of the merger agreement, and certain ancillary documents thereto, are attached as annexes to the accompanying proxy statement. We encourage you to read the proxy statement and its annexes, including the merger agreement and its ancillary documents, carefully in their entirety. You may also obtain additional information about the Company from documents we have filed with the U.S. Securities and Exchange Commission from time to time. Whether or not you plan to attend the meeting in person, please complete, sign, date and return, as promptly as possible, the enclosed proxy card in the accompanying prepaid reply envelope or submit your proxy electronically over the Internet or by telephone, as described in the accompanying proxy statement. If you attend the meeting and vote in person by ballot, your vote will revoke any proxy that you have previously submitted. If you hold your shares in “street name,” you should instruct your brokerage firm, bank, trust company or other nominee how to vote in accordance with the voting instruction form you will receive from your brokerage firm, bank, trust company or other nominee . If you have any questions about the meeting or need additional copies of this proxy statement or additional proxy cards, please contact Morrow & Co., LLC, our proxy solicitor, at: Morrow & Co., LLC 470 West Avenue Stamford, Connecticut 06902 Phone number for banks and brokerage firms: (203) 658-9400 Phone number for shareholders: (877) 780-4190 Email: AGE.info@morrowco.com On behalf of our Board of Directors, I thank you for your continued support of AG&E and consideration of these matters. By order of the Board of Directors, Anthony Spier Chairman of the Board, President and Chief Executive Officer [●], 2016 Neither the U.S. Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved of the matters described in this document, including the merger, or determined if the information contained in this document is accurate or adequate. Any representation to the contrary is a criminal offense. This proxy statement and the proxy card are dated [●], 2016 and are first being mailed to shareholders on or about [●], 2016. Table Of Contents PRELIMINARY COPY NOTICE OF SPECIAL MEETINGIN LIEU OF ANNUAL MEETINGOF SHAREHOLDERS To Be Held on [●] , 2016 10:00 a.m. Central Time The special meeting of the shareholders of AG&E Holdings Inc. (“AG&E” or the “Company”)(in lieu of the 2016 annual meeting of shareholders) is to be held on [●], 2016 at 10:00 a.m., Central Time, at the offices of Fox Rothschild LLP, 353 N. Clark Street, Suite 3650, Chicago, Illinois 60654. At the meeting, you will be asked: 1. To elect four directors; 2. To approve, on a non-binding, advisory basis, certain compensation arrangements for the Company’s named executive officers for the fiscal year ending December 31, 2015; 3. To consider and vote upon a proposal to approve the Agreement and Plan of Merger, dated as of April 12, 2016, by and among the Company, American Gaming & Electronics, Inc., a Nevada corporation and wholly-owned subsidiary of the Company (“Merger Sub”), Advanced Gaming Associates LLC, a Pennsylvania limited liability company (“AGA”), and Anthony Tomasello, as the sole member and representative of AGA (“Mr. Tomasello”), as such agreement is and may be further amended from time to time, and the transactions contemplated therein, including the merger and the listing of any stock consideration paid or payable to Mr. Tomasello in connection with the merger (the “merger agreement”); 4. To consider and vote on any proposal to adjourn the meeting to a later date or dates if necessary or appropriate to solicit additional proxies if there are insufficient votes to approve the merger agreement at the time of the meeting; and 5. To transact any other business that may properly come before the meeting or any adjournment or postponement of the meeting. Our Board of Directors has specified the close of business on [●], 2016, as the record date for the purpose of determining the shareholders who are entitled to receive notice of, and to vote at, the meeting. Only shareholders of record at the close of business on the record date are entitled to notice of, and to vote at, the meeting and at any adjournment of the meeting. Regardless of whether you plan to attend the meeting in person, please complete, sign, date and return the enclosed proxy card or submit your proxy by telephone or via the Internet before the meeting to ensure that your shares will be represented at the meeting. If you have Internet access, we encourage you to submit your proxy via the Internet. The named proxies will vote properly executed proxy cards with no instructions indicated on the proxy card in accordance with the recommendation of our Board of Directors. Shareholders are entitled to one vote per share of common stock owned on the record date and, with respect to the election of directors, shareholders have cumulative voting rights. Table Of Contents Accordingly, with respect to the election of directors, each shareholder is entitled to a number of votes equal to the number of directors to be elected multiplied by the number of shares of common stock owned by such shareholder, and such shareholder may cast such votes for one nominee or distribute them in any manner among any number of nominees. The affirmative vote of the holders of a plurality of the shares of the Company’s common stock represented in person or by proxy at the meeting and entitled to vote thereon is required for the election of directors. The approval on a non-binding, advisory basis, of certain compensation arrangements for the Company’s named executive officers for the fiscal year ending December 31, 2015 requires the affirmative vote of the holders of a majority of the shares of the Company’s common stock represented in person or by proxy at the meeting and entitled to vote thereon. The affirmative vote of the holders of at least two-thirds of the outstanding shares of the Company’s common stock entitled to vote at the meeting is required to approve the merger agreement and the transactions contemplated therein. The approval of the proposal to adjourn the meeting to a later date or dates, if necessary or appropriate to solicit additional proxies if there are insufficient votes to approve the merger agreement, requires the affirmative vote of the holders of a majority of the shares of the Company’s common stock represented in person or by proxy at the meeting and entitled to vote thereon. We do not believe that any dissenters’ rights, or other appraisal rights, are available to you under the Illinois Business Corporation Act of 1983, should you object to the transactions contemplated by the merger agreement. After carefully considering the factors more fully described in the accompanying proxy statement, our Board of Directors: 1. Recommends a vote “FOR” the election of each nominee for director as a director for a term expiring in 2017; 2. Recommends a vote “FOR” the proposal to approve, on a non-binding, advisory basis, certain compensation arrangements for the Company’s named executive officers for the fiscal year ending December 31, 2015; 3. Has determined that the merger agreement, and the transactions contemplated therein, are advisable and in the best interests of the Company and the Company’s shareholders and recommends that you vote “FOR” the merger agreement, as such agreement is andmay be amended from time to time, and the transactions contemplated therein, including the merger and the listing of any stock consideration paid or payable to Mr. Tomasello in connection with the merger; and 4. Recommends a vote “FOR” the adjournment of the meeting, if necessary or appropriate to solicit additional proxies if there are insufficient votes to approve the merger agreement at the time of the meeting. By order of the Board of Directors, Anthony Spier Chairman of the Board, President and Chief Executive Officer [●], 2016 Table Of Contents PRELIMINARY COPY YOUR VOTE IS IMPORTANT Whether or not you expect to attend the meeting in person, we urge you to submit your proxy as promptly as possible (1) through the Internet, (2) by telephone or (3) by completing, signing and dating the enclosed proxy card and returning it in the postage-paid envelope provided. You may revoke your proxy or change your vote at any time before the meeting. If your shares are held in the name of a brokerage firm, bank, trust company or other nominee , please follow the instructions on the voting instruction card furnished to you by such brokerage firm, bank, trust company or other nominee , which is considered the shareholder of record, in order to vote. As a beneficial owner, you have the right to direct your brokerage firm, bank, trust company or other nominee on how to vote the shares in your account. Your brokerage firm, bank, trust company or other nominee cannot vote on any of the proposals without your instructions. If you fail to return your proxy card, grant your proxy electronically over the Internet or by telephone or vote by ballot in person at the meeting, your shares will not be counted for purposes of determining whether a quorum is present at the meeting. If you are a shareholder of record, voting in person by ballot at the meeting will revoke any proxy that you previously submitted. If you hold your shares through a brokerage firm, bank, trust company or other nominee , you must obtain from the record holder a valid proxy issued in your name in order to vote in person at the meeting. We urge you to read the accompanying proxy statement, including all documents incorporated by reference into the accompanying proxy statement, and its annexes carefully and in their entirety. If you have any questions concerning the merger agreement, the meeting or the accompanying proxy statement, would like additional copies of the accompanying proxy statement or additional proxy cards, please contact our proxy solicitor: Morrow & Co., LLC 470 West Avenue Stamford, Connecticut 06902 Phone number for banks and brokerage firms: (203) 658-9400 Phone number for shareholders: (877) 780-4190 Email: AGE.info@morrowco.com Table Of Contents TA BLE OF CONTENTS SUMMARY 1 PROXY AND VOTING INFORMATION 9 SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS 13 DIRECTOR NOMINEES 14 UNDERSTANDINGS WITH RESPECT TO NOMINATION 15 INDEPENDENCE DETERMINATION WITH RESPECT TO EACH NOMINEE FOR DIRECTOR 15 COMMITTEES OF THE BOARD OF DIRECTORS 16 Audit Committee 16 Compensation Committee 16 Nominating and Governance Committee 17 Special Committee 18 EXECUTIVE OFFICERS 18 COMPENSATION MATTERS 19 Summary Compensation Table 19 Outstanding Equity Awards at Fiscal Year End Table 20 2015 Director Compensation Table 20 2016 Special Committee Director Compensation 21 Potential Payments Upon Termination or Change in Control 21 REPORT OF THE AUDIT COMMITTEE 21 BACKGROUND OF THE MERGER 22 Strategic Alternatives Evaluation Process 22 Recommendation of Our Board of Directors and Reasons for the Merger 28 Financial Statements, Forecasts and Projections 29 Opinion of Duff & Phelps 32 THE MERGER 42 Parties to the Merger 42 Effect of the Merger 42 Consideration to be Paid in the Merger 43 Other Material Provisions of the Merger Agreement 43 Company Note 52 Employment Agreement 53 Voting Agreement 53 No Dissenters’ Rights 54 Effect of Termination of the Merger Agreement 54 i Table Of Contents OTHER MATTERS RELATED TO THE MERGER 54 Litigation Related to the Merger 54 Regulatory Approvals 54 Interests of the Directors, Executive Officers and Nominees for Election as Director of AG&E in the Merger 54 Prior Relationships of the Parties to the Merger 55 Risk Factors Related to the Merger 55 PROPOSAL ONE: ELECTION OF DIRECTORS 57 PROPOSAL TWO: ADVISORY VOTE ON EXECUTIVE COMPENSATION 58 Advisory Proposal 58 Vote Required and Board Recommendation 58 PROPOSAL THREE: APPROVAL OF THE MERGER AGREEMENT 58 Merger Agreement Proposal 58 Vote Required and Board Recommendation 59 PROPOSAL FOUR: ADJOURNMENT OF THE MEETING 59 Adjournment Proposal 59 Vote Required and Board Recommendation 60 PAST CONTRACTS, TRANSACTIONS OR NEGOTIATIONS 60 OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 60 Beneficial Owners of More than 5% of Our Common Stock 60 Securities Beneficially Owned by Executive Officers, Directors and Nominees for Director 61 Section 16(a) Beneficial Ownership Reporting Compliance 62 OTHER MATTERS 62 Proposals of Shareholders to be Presented at 2017 Annual Meeting 62 Where You Can Find Additional Information 63 Householding of Proxies 63 MISCELLANEOUS 64 Annexes Annex A-1 – Merger Agreement Annex A-2 – Amendment No. 1 to Merger Agreement Annex B – Form of Company Note Annex C – Form of Employment Agreement Annex D – Form of Voting Agreement Annex E-1– AG&E Annual Report on Form 10-K for the year ended December 31, 2015 Annex E-2 – AG&E Quarterly Report on Form 10-Q for the quarter ended March 31, 2016 Annex F – AGA Audited Financial Statements Annex G – Fairness Opinion from Duff & Phelps, LLC ii Table Of Contents PRELIMINARY COPY PROXY STATEMENT for the Special Meeting in lieu of Annual Meetingof Shareholders To Be Held on [●] , 2016 The enclosed proxy is solicited on behalf of the Board of Directors of AG&E Holdings Inc for use at the special meeting in lieu of annual meetingof shareholders to be held on [●], 2016 at 10:00 a.m., Central Time, at the offices of Fox Rothschild LLP, 353 N. Clark Street, Suite 3650, Chicago, Illinois 60654. SU MMARY This summary highlights information contained in this proxy statement. This summary is not a complete description of the information contained herein, and you should read the entire proxy statement carefully before voting. Except as otherwise specifically noted in this proxy statement: “AG&E,” the “Company,” “we,” “our,” “us” and similar words in this proxy statement refer to AG&E Holdings Inc., including, where the context indicates, our subsidiaries; “Merger Sub” refers to American Gaming & Electronics, Inc., the Company’s wholly-owned subsidiary and a Nevada corporation; “special committee” refers to the committee of our Board of Directors authorized to review, evaluate and negotiate strategic alternatives for the Company; “Board” refers to our Board of Directors; “Innovation Capital” refers to Innovation Capital, LLC, the Company’s financial advisor; and “Duff & Phelps” refers to Duff & Phelps, LLC, the fairness opinion provider to the special committee and our Board. Throughout this proxy statement, we refer to Advanced Gaming Associates LLC, a Pennsylvania limited liability company, as “AGA” and Anthony Tomasello, the sole member of AGA, as “Mr. Tomasello.” In addition, throughout this proxy statement, we refer to the merger between AGA and Merger Sub as the “merger”; the Agreement and Plan of Merger, dated as of April 12, 2016, by and among AG&E, Merger Sub, AGA and Mr. Tomasello, in his capacity as the sole owner and representative of AGA, as it is and may be further amended from time to time, as the “merger agreement”; the consummation of the transactions contemplated by the merger and the merger agreement as the “closing”; and the date of the closing as the “closing date.” SPECIAL Meeting (IN LIEU OF ANNUAL MEETING) Time and Date [●], 2016 at 10:00 a.m., Central Time Place Fox Rothschild LLP 353 N. Clark Street, Suite 3650, Chicago, Illinois 60654 Record Date [●], 2016 Voting Shareholders are entitled to one vote per share of common stock of the Company owned on the record date and, with respect to the election of directors, have cumulative voting rights. 1 Table Of Contents VOTING PROPOSALS Board Recommendation Page No. Proposal 1 Election of four directors For all nominees 57 Proposal 2 Advisory vote on executive compensation For 58 Proposal 3 Approval of merger agreement and the transactions contemplated therein, including the merger and the listing of any stock consideration paid or payable to Mr. Tomasello in connection with the merger For 58 Proposal 4 Approval to adjourn the meeting to a later date or dates if necessary or appropriate to solicit additional proxies if there are insufficient votes to approve the merger agreement at the time of the meeting For 59 Transact any other business that properly comes before the meeting. NOMINEES FOR ELECTION TO OUR BOARD OF DIRECTORS The following table provides summary information about each director nominee as of July 21, 2016. At the meeting, shareholders will be asked to elect each director nominee listed in the table below. Frank Martin, a current director of the Company, will not stand for re-election. Name Director Since Occupation and Experience Independent Anthony Spier April 1994 President and CEO of AG&E No Sam Basile May2016 Casino Gaming Executive and Attorney Yes Robert Pickus * Casino Gaming Executive and Attorney Yes Anthony Tomasello * Casino Gaming Industry Executive and CEO of AGA No * Has not previously served as a director of the Company. EXECUTIVE COMPENSATION Our Board is asking that our shareholders vote to approve, on an advisory (non-binding) basis, the compensation of our named executive officers as disclosed in this proxy statement. This vote is not intended to address any specific item of our compensation program, but rather addresses our overall approach to the compensation of our named executive officers. Please refer to “ Compensation Matters ” beginning on page 19, and the executive compensation tables in such section, for additional details about our executive compensation programs. 2 Table Of Contents MERGER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREIN As a matter of good corporate governance, our Board is asking that our shareholders vote to approve the merger agreement and the transactions contemplated therein, including the merger and the listing of any stock consideration paid or payable to Mr. Tomasello in connection with the merger. Transaction ● Agreement and Plan of Merger, dated April 12, 2016, the full text of which is attached as Annex A-1 to this proxy statement Documents ● Amendment No. 1 to Agreement and Plan of Merger, dated July 20 , 2016, the full text of which is attached as Annex A-2 to this proxy statement ● Promissory Note, issued by AG&E to Mr. Tomasello (the “company note”), to be dated, executed and delivered at closing, the full text of which is attached as Annex B to this proxy statement ● Employment Agreement, between AG&E and Mr. Tomasello (the “employment agreement”), to be dated, executed and delivered at closing, the full text of which is attached as Annex C to this proxy statement ● Voting Agreement, between AG&E and Mr. Tomasello (the “voting agreement”), to be dated, executed and delivered at closing, the full text of which is attached as Annex D to this proxy statement Parties to the Merger (page 42 ) AG&E Holdings Inc. and its wholly-owned subsidiary American Gaming & Electronics, Inc. 4630 S. Arville Street, Suite E Las Vegas, NV 89103 (702) 798-5752 Advanced Gaming Associates LLC and its sole member Anthony Tomasello 223 Pratt Street Hammonton, NJ 08037-1719 (609) 704-3000 Effect of the Merger (page 42 ) AGA will be merged with and into Merger Sub and, as a result of the merger, the separate legal existence of AGA will cease, and Merger Sub will continue as the surviving entity of the merger (referred to herein as the “surviving entity”) and will remain a wholly-owned subsidiary of AG&E. AG&E intends to continue to be a publicly-traded company after the closing. 3 Table Of Contents Merger Consideration At closing and the effective time of the merger, all existing equity interests in AGA will be cancelled and converted into the right to receive, and the Company will pay Mr. Tomasello, the following merger consideration, subject to adjustment as provided in the merger agreement: (page 43 ) ● 5,303,816 unregistered shares of the Company’s common stock; ● Within 90 days after the date of the first anniversary of the closing date, 2,121,526 unregistered shares of the Company’s common stock; provided that certain “new product revenue” targets are satisfied by the surviving entity during the twelve consecutive months following the closing date; ● Within 90 days after the date of the second anniversary of the closing date, 2,121,526 unregistered shares of the Company’s common stock; provided that certain “new product revenue targets” are satisfied by the surviving entity during the twelve consecutive months following the date of the first anniversary of the closing date; and ● Principal in an amount initially equal to $1,000,000, and interest due thereon, in each case payable and adjusted in accordance with the terms of the company note. The company note provides that, if certain “service revenue” targets are satisfied by the surviving entity during either of two 12-month periods immediately following the closing, the initial $1,000,000 principal amount of the company note will be increased by an additional $1,000,000 at the end of such 12-month period, up to an aggregate additional amount of $2,000,000. Principal amounts due under the company note will bear interest at a rate of five percent (5%) per annum. The company note will have a five-year maturity, with payments of principal and interest to be paid monthly, in initial monthly payments of $29,971, which amounts shall be equitably adjusted to take into consideration any set-off to, or escalation of, the principal amount of the company note. New Product Revenue Targets (page 43 ) “New product revenue” includes sales generated by i-depsys and eConnect product lines, plus any new products not previously sold by the Company, Merger Sub or AGA. The targets which result in the payment by the Company of the additional stock consideration identified above are: ● $4 million for the first year following the closing date ; and ● $6 million for the second year following the closing date . Service Revenue Targets (page 52 ) “Service revenue” includes (i) revenue to install or repair slot machines, video game terminals, video lottery terminals, machine parts or other similar gaming devices or non-gaming devices installed and used for gaming purposes, and (ii)maintenance contract revenue for casinos and manufacturers where the work is performed at the casino site or manufacturing sites. The targets which result in additional principal being added to the company note are: ● $5 million for the first year following the closing date ; and ● $7 million for the second year following the closing date . 4 Table Of Contents Other Transaction Documents (page 53 ) The merger agreement provides that, in connection with the closing, Mr. Tomasello will enter into the employment agreement, the form of which is attached as an exhibit to the merger agreement, pursuant to which Mr. Tomasello will serve as interim Chief Executive Officer of the Company, will receive a base salary of $385,000 per year, a bonus of 2% of the Company’s EBITDA upon the Company exceeding $600,000 in EBITDA for the first 12 calendar months after closing and certain other benefits and perquisites customarily given by the Company to its executive officers and will agree to certain non-competition covenants in favor of the Company. The merger agreement also provides that, in connection with the closing, Mr. Tomasello will enter into the voting agreement, the form of which is attached as an exhibit to the merger agreement, pursuant to which Mr. Tomasello will agree to, among other things, limit his ability to acquire or transfer shares of common stock of the Company for two years after the closing, vote his shares of common stock of the Company consistently with the then-constituted Board of the Company and, with respect to the election of directors to our Board, vote his shares of common stock of the Company for the individuals nominated for election by the nominating and governance committee of our Board. Issuance of Shares of AG&E Common Stock as Merger Consideration (page 43 ) The issuance and sale of the shares of common stock of the Company constituting a portion of the merger consideration is intended to be exempt from registration under the Securities Act of 1933, as amended or the Securities Act, pursuant to Section 4(a)(2) and Regulation D of the Securities Act.The Company has not engaged in general solicitation or advertising with regard to the issuance and sale of such shares of its common stock and has not offered securities to the public in connection with such issuance and sale. Recommendation of the Special Committee (page 26 ) After conducting a strategic alternatives review process over a number of months, our special committee, consisting only of independent directors, recommended that our Board approve the merger agreement and the transactions contemplated therein. Recommendation of the AG&E Board of Directors (page 28 ) Our Board recommends that you vote “
